DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

31. A method as claimed in claim [30] 29  wherein the same value…… 

32. A method as claimed in claim [30] 29 further comprising……
 
36. A method as claimed in claim [30] 29 comprising…..  




Allowable Subject Matter
2.	Claims 29, 31-40 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Regarding claims 29, 40 in combination with other limitations of the claims the prior art of record fails to disclose or specifically suggest  a method for acoustic source separation, the method comprising: inputting acoustic data from a plurality of acoustic sensors, said acoustic data comprising acoustic signals combined from a plurality of acoustic sources; converting said acoustic data to time-frequency domain data comprising a plurality of time-frequency data frames for a plurality of times and frequencies; and constructing a multichannel filter to operate on said time-frequency data frames to separate signals from said acoustic sources; wherein said constructing comprises: determining a set of de-mixing matrices (Wf), one for each of said plurality of frequencies, to apply to each said time-frequency data frame to determine a vector of separated outputs (yft), wherein said determining comprises modifying each of said de-mixing matrices by a respective gradient value (G;G') for a said frequency dependent upon a gradient of a cost function measuring a separation of said sources by the respective said de-mixing matrix; and wherein said respective gradient values for each frequency are each calculated from a stochastic selection of said time-frequency data frames wherein said stochastic selection of said time-frequency data frames comprises randomly selecting a plurality, L, of said time-frequency data frames for determining each of said de-mixing matrices (Wf),when taking the claim as a whole


      Citation of Prior Art
3.	In view of (US 2017/0186442) Cahill discloses a controller having an audio processing circuit for receiving an audio signal that includes an audible audio component and a noise component at an input interface portion for a set of physically proximate audible audio sources. The audio processing circuit combines audio signals from the remaining physically audio sources, reduces the noise component in the audio signal using the combined audio signals from the remaining audio sources, and provides the audio signal with the reduced noise component as an output audio signal at an output interface portion for the set of audible audio sources. The controller utilizes an audio signal processing system to enhance quality of customer experience when applied in context of a call center with a relatively large number of customer service agents distributed in a relatively compact footprint. The controller simplifies a blind sound source separation technique to provide a rapid and accurate sound separation which facilitates noise reduction and elimination in each of audible outputs. 
 (see fig. 4, 7, ¶ 0051-0055, claim 5).

In view of (US 2016/0125893) Le Magoarou discloses a system that involves producing a speech example relating to a speech component in an audio signal, where speech example is produced by a speech synthesizer. Characteristics of the audio signal and characteristics of the produced speech example are estimated. An estimated speech component and an estimated background component of the audio signal is 

The references cited above neither in combination or alone do not disclose the functionality of the claimed limitations when taking the claimed invention as a whole.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAD MOHAMMED whose telephone number is (571)270-7253.  The examiner can normally be reached on 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASSAD MOHAMMED/Examiner, Art Unit 2651 

/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651